IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
CARLOS       TORRES,       Former
Husband,                              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3272

JENESSA       TORRES,      Former
Wife,

      Appellee.

_____________________________/

Opinion filed February 6, 2017.

An appeal from the Circuit Court for Alachua County.
Donna M. Keim, Judge.

Jonathan P. Culver of Jonathan P. Culver, P.A., Ocala, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.